DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the  

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/17/21 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21 states: “determine an operating capacity of the engine; and compare a load on the engine to the operating capacity of the engine; calculate a power difference based on the comparison; calculate a pressure output of the compressor based on the power difference; and adjust a position of the electric inlet valve via an electrical control signal to limit the air compressor to the pressure output”.
There appears to be no support for the underlined limitations in the specification as filed. Thus, the underlined limitations and the limitations that depend thereon are considered new matter.
Dependent claims are rejected based on their dependency to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn US 5820352 in view of Smith US 20190271304.
 	Regarding claim 7, Gunn discloses: a user interface (60) configured to receive a command from an operator corresponding to an operating capacity of the engine (14) or a desired air pressure level (see user interface 60 in Fig 3, see operator entering/modifying parameter commands in col 6 lines 6-24, and see setpoint discharge pressure input by the operator in col 10 lines 1-7); 
a sensor (50) configured to measure one or more characteristics of the system including a load on an engine configured to drive the air compressor (Applicant’s specification does not appear 
 	Gunn does not disclose receive information from the user interface or the sensor corresponding to the load on the engine; compare the information to the operating capacity of the engine; and adjust a position of the electric inlet valve via an electrical control signal in response to a determination that the load is greater than the operating capacity of the engine.
It is noted that the effective filing date of the claimed invention appears to be 11/15/18 as the provisional application does not appear to provide support for the newly added limitations.
 	Smith discloses receive information from the user interface or the sensor corresponding to the load on the engine (see e.g. load sensor in 0021); compare the information to the operating capacity of the engine (see e.g. 206 in Fig 4); and adjust a position of the electric inlet valve via an electrical control signal in response to a determination that the load is greater than the operating capacity of the engine (see e.g. 208 in Fig 4). 
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the air compressor control method of Smith in the control system of Gunn to gain the benefit of preventing excessive load on the engine.
 	Regarding claim 8, Gunn as modified above discloses the controller further configured to automatically determine the desired pressure level in the air compressor (see “READ SETPOINT DISCHARGE PRESSURE” IN Fig 9A) based on another command corresponding to a welding 
 	Regarding claim 11, Gunn as modified above discloses a motor (11/19) configured to adjust a position of the electric inlet valve (26), wherein the controller is configured to: determine a position of the electric inlet valve (see fully open and fully closed in col 10 lines 55-65); calculate a change in position of the electric inlet valve based on the pressure difference (see col 10 lines 22-31); and control the motor to adjust the position of the electric inlet valve based on the calculated change in position (see col 10 lines 55-65).
 	Regarding claim 12, Gunn as modified above discloses the sensor is a pressure sensor (pressure sensor 50). 
 	

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746